PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 10,922,753
Issue Date:  February 16, 2021
Application No. 16/835,125
Filing or 371(c) Date: 30 Mar 2020
Attorney Docket No. 115647-8001.US02




:
:
:	DECISION ON REQUEST
:                 FOR REFUND
:
:



This is a decision on the Request for Refund filed February 22, 2022.  

The request is DISMISSED.
Applicant files the above request for refund of $2,105 and states in part that “[a]pplicant . . . has less than 500 employees and has not assigned, licensed or otherwise conveyed an interest in the invention to a non-small entity, and therefore qualifies under small entity status.”
A review of the Office records indicates that small entity status was asserted and accepted February 22, 2022.  However, the request was not made within three (3) months of the payment date. (Note 37 CFR 1.28(b))
In view of the above, the request for refund cannot be granted. 

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions